Citation Nr: 1637838	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-24 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to dependency indemnity compensation (DIC) based a claim of entitlement to service connection for pancreatic cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969, to include service in the Republic of Vietnam.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for service connection.  The Veteran died in April 2010, while the claim was pending on appeal.  Subsequently, the appellant, who is the Veteran's surviving spouse and widow, filed a claim for Dependency Indemnity Compensation based on a claim for service connection claim for pancreatic cancer. 

The appellant presented testimony at a Board hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is of record.  


REMAND

The Board finds that additional development is required for the claim for service connection for pancreatic cancer, as the cause of death of the Veteran, to include as due to herbicide exposure.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Board notes after a review of the competent evidence of record, to include the positive medical opinions submitted by the Veteran's treating physicians, shows that the record is not yet sufficient for adjudication.  Specifically, the Board notes that the VA has not yet acquired a medical opinion regarding the etiology of the Veteran's cause of death, to include pancreatic cancer.  While the Board recognizes that pancreatic cancer is not among the listed diseases and conditions that may be presumptively service-connected based on exposure to herbicides, it does not preclude the claim for service connection to be established directly by competent medical evidence.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).

Here, the Board finds that an adequate and complete medical opinion regarding a direct etiological nexus between herbicide exposure and the Veteran's cause of death is needed.  VA's duty to assist includes obtaining medical opinion to assess the nexus of the claimed condition and any in-service incurrence or injury.

VA must provide a VA medical examination or obtain an opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the medical records shows that the Veteran's death certificate explicitly notes that pancreatic cancer to be the Veteran's primary cause of death.  Additionally, as the Veteran served in the Republic of Vietnam, during the Vietnam era, and in-service exposure to herbicides, is conceded and presumed.  Further, the Veteran, when arguing the initial claim for service connection, and subsequently, the appellant, has consistently asserted that the Veteran's pancreatic cancer was caused by exposure to herbicides during service.  The appellant has submitted several letters from the Veteran's treating physicians associating the Veteran's cause of death with exposure to herbicides and toxins while serving in Vietnam. 

The Board notes that the claimant has already provided positive nexus medical opinions from several different treating physicians.  The Board finds that those opinions contain deficiencies and that seeking additional evidence is not contrary to VA's duties.  Shoffner v. Principi, 16 Vet. App. 208, 210 (2002).  

The private opinion by the Veteran's treating oncologist, Dr. J.A., provided an opinion that is not only equivocal, but also does not demonstrate that doctor reviewed the Veteran's medical history, to include service medical records.  Dr. J.A. concludes the opinion by stating he had no confirmation of the etiology of the Veteran's condition, but nonetheless concludes that it was as likely as not that cancer was caused by the Veteran's exposure in service.  That opinion is speculative and provides no basis regarding why, out of all the listed risk factors listed in the opinion, that the Veteran's in-service exposure to herbicides was the cause of the pancreatic cancer. 

The other private and positive nexus opinions from Dr. A.R. and Dr. T.S., are also deficient.  Dr. A.R., using similar language as Dr. J.A., does not even conclude an etiological relationship between the cancer and herbicides.  Dr. A.R. explicitly writes that not only is there no confirmed etiology for the condition, but the exposure had a 'potential' to increase the risk for development of cancer.  The Board finds that equivocal conclusion cannot be considered dispositive of a claim for service connection.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation).

Likewise, the opinion from Dr. T.S. is also considered insufficient and inadequate.  While the physician offered a more certain opinion, noting that it was as likely as not, that the Veteran's pancreatic caner was caused by herbicide exposure, Dr. T.S. did not provide any rationale for that conclusion.  The Board notes that the probative weight of any opinion lays in the rationale for the conclusion, without that, little probative value can be assigned to an opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, with regard to the most recent opinion submitted by the appellant in January 2016, the Board notes that the opinion seemed to be missing several pages to include references and the signature of the physician or medical professional providing the opinion.  Without that, the probative value of such an ambiguous document is insufficient to adjudicate the claim. 

Consequently, because of the foregoing, the Board finds a remand remains necessary to obtain a VA medical nexus opinion regarding the etiology of the Veteran's cause of death of pancreatic cancer. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records.  Specifically inquire regarding the totality of the private medical opinion of record from January 2016.  Make at least two attempts to obtain the full version of that opinion from the appellant or the physician who wrote the opinion. 

2.  Obtain an opinion from an adequately qualified VA physician.  The examiner is asked to provide an opinion that addresses nature and etiology of the Veteran's cause of death, pancreatic cancer.  The examiner must review the claims file and must note that review in the report.  The examiner is specifically asked to opine whether the Veteran's pancreatic cancer was at least as likely as not (50 percent or more) etiologically related to exposure to herbicides during his active service.  The Board notes that exposure to herbicides has been conceded by VA.   

3.  Then, readjudicate the claim.  If any decision remains adverse to the claimant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

